The following opinion was filed January 28, 1908:
Winslow, O. J.
(dissenting). I cannot agree with this-decision, because it seems to me that some well-settled principles of the law of larceny have been disregarded. Grand larceny can only be committed by the stealing of personal' property exceeding $20 in value, and the value must be affirmatively proven. The property claimed to have been stolen here was a fictitious town order fraudulently issued to pay no debt and payable to a nonexistent person. It was not authorized by law, but was absolutely void in whosesoever hands, it might be found. Hubbard v. Lyndon, 28 Wis. 674. It was not negotiable. Sec. 1675 — 1, Stats. (Sup-p. 1906; Laws of 1899, ch. 356). It was utterly worthless. The fact that the defendant may have induced some one to believe that it was *17genuine, and thus by fraud obtained authority for it, does not prove that it was of value. As well might it he claimed that the value of a bogus gold brick was $1,000 because a sharper had obtained that sum for it from his confiding victim. This instrument looked like a town order, hut was not so in fact, any more than a forged note, which has deceived an innocent purchaser, is a genuine note. In order to he the subject of larceny it must he shown that the instrument charged to have been stolen is valid and genuine. 2 Bish. ISTew Orim. Law, § 786; 18 Am. & Eng. Ency. of Law (2d ed.) 517; 1 Whart. Orim. Law, §§ 878, 8825. It has, indeed, been held that where genuine negotiable instruments have been stolen from the maker before delivery, and can be or have been placed in the hands of innocent purchasers for value and thus become binding obligations, they become the subjects of larceny. Comm. v. Rand, 7 Met. 475; Bork v. People, 91 N. Y. 5; State v. White, 66 Wis. 343, 28 N. W. 202. This principle, however, does not reach the present case, because the instrument here in question was' nonnegotiable even if it had been genuine. It is true that in the White Case it .was said that it would make no difference in such a case whether the instrument could be recovered on in the hands of an innocent purchaser or not; but it must be remembered that the court was speaking of a regularly executed negotiable bond, which in some courts at least would be valid in the hands of an innocent purchaser even if stolen, and the question whether the taking of a spurious nonnegotiable instrument would be subject to the same rule was not before it. I think that the conclusion of the court in the present case on this question is not only contrary to sound principle, but contrary to the practically unanimous weight of authority.
I .am authorized to state that Mr. Justice Mahshall concurs in this dissent.
Upon a motion by the plaintiff in error for a rehearing ' there was a. brief by Sanborn, Lamoreux & Pray and PL. B. *18IValmsley, bis attorneys, and a brief for tbe defendant in error by tbe Attorney General and J. E. Messer schmidt, assistant attorney general.
Tbe motion was denied March 10, 1908.